RENDERED: SEPTEMBER 2, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1471-MR

MICHAEL HOBSON                                                     APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.               HONORABLE KEN M. HOWARD, JUDGE
                       ACTION NO. 17-CR-00333


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Michael Hobson brings this pro se appeal from a September

21, 2020, opinion and order of the Hardin Circuit Court denying his Kentucky

Rules of Criminal Procedure (RCr) 11.42 motion without an evidentiary hearing.

We affirm.
                                 BACKGROUND

            On April 27, 2017, Hobson was indicted by a Hardin County Grand

Jury on seven charges related to drug trafficking and possession. He was also

charged with being a persistent felony offender (PFO) in the first degree. On

September 12, 2017, Hobson entered into a plea agreement with the

Commonwealth. Hobson agreed to plead guilty to trafficking in a controlled

substance (cocaine), more than four grams; two counts of trafficking in a

controlled substance (cocaine), less than four grams; use and investment of drug-

related income; possession of drug paraphernalia; possession of a synthetic drug

(spice); and possession of marijuana. In exchange for pleading guilty, the

Commonwealth agreed to dismiss the PFO charge. In accepting the

Commonwealth’s offer, Hobson admitted to the following facts:

            On or about April 26, 2017, in Hardin County, Kentucky,
            [Hobson] possessed a quantity of cocaine over four
            grams with the intent to sell, a quantity of marijuana and
            a quantity of spice. [Hobson] also possessed
            approximately $7,257.00 of drug[-]related income and
            digital scales. [Hobson] had on his cellphone a video of
            a conversation between himself and a female wherein
            [Hobson] had “fronted” cocaine to her and was
            demanding payment. This conversation took place on or
            about January of 2017 in Hardin County, Kentucky.
            Further, on or about June 29, 2016, in Hardin County,
            Kentucky, [Hobson] sold an informant approximately 1.7
            grams of cocaine. [Hobson] is a convicted felon and has
            been convicted of a prior [Kentucky Revised Statutes]
            218A trafficking offense.


                                        -2-
Trial Record, volume 1, page 59.

             The Commonwealth recommended a combined total of ten-years’

imprisonment on all counts to be served concurrently. By final judgment entered

September 14, 2017, Hobson was formally sentenced to ten-years’ imprisonment.1

             On April 20, 2020, Hobson filed a pro se “Motion to Vacate Final

Judgement and Sentence Pursuant to RCr 11.42.” The motion, including exhibits,

was over 200 pages in length and alleged multiple instances of ineffective

assistance of counsel pertaining to Hobson’s entry of a guilty plea. The

Commonwealth filed a written response and the trial court denied the motion

without an evidentiary hearing. This appeal followed. Further facts will be

developed as necessary.

                                             ISSUE

              The central issue on appeal to this Court is Hobson’s contention that

his guilty plea was not knowing and voluntary because his attorney did not advise

him regarding the possibility of filing a motion to suppress evidence stemming

from a search warrant that was executed at his home on April 26, 2017.




1
 Michael Hobson waived a presentence investigation pursuant to Kentucky Rules of Criminal
Procedure 11.02.

                                            -3-
                                STANDARD OF REVIEW

             Ineffective assistance of counsel claims are reviewed under the

standard set forth in Strickland v. Washington, 466 U.S. 668 (1984), recognized by

the Kentucky Supreme Court as controlling precedent in Gall v. Commonwealth,

702 S.W.2d 37 (Ky. 1985). To prevail upon an RCr 11.42 motion, a movant must

demonstrate: (1) trial counsel’s performance was deficient, and (2) the deficiency

was prejudicial and deprived defendant of a fair trial. Strickland, 466 U.S. at 687.

In this case, appellant bears a heavy burden of identifying the specific acts or

omissions that constitute counsel’s deficient performance. Id.; Commonwealth v.

Pelfrey, 998 S.W.2d 460, 463 (Ky. 1999). And, we review a trial court’s denial of

an RCr 11.42 motion for abuse of discretion. Bowling v. Commonwealth, 981

S.W.2d 545, 548 (Ky. 1998).

             Additionally, when reviewing an RCr 11.42 motion, the circuit court

must conduct an evidentiary hearing only when there is “a material issue of fact

that cannot be determined on the face of the record[.]” RCr 11.42(5). An

evidentiary hearing is not required in cases where the record refutes the claim of

error, or “where the allegations, even if true, would not be sufficient to invalidate

the conviction.” Harper v. Commonwealth, 978 S.W.2d 311, 314 (Ky. 1988)

(citing Brewster v. Commonwealth, 723 S.W.2d 863 (Ky. 1986)). Based on our

review of the record on appeal, there are no material issues of fact that cannot be


                                          -4-
determined on the face of the record and Hobson otherwise has failed to meet his

burden to establish that counsel was ineffective below.

                                    ANALYSIS

             When a guilty plea has been entered and the movant collaterally

attacks the judgment via a motion pursuant to RCr 11.42, it must be established:

             (1) that counsel made errors so serious that counsel’s
             performance fell outside the wide range of professionally
             competent assistance; and (2) that the deficient
             performance so seriously affected the outcome of the
             plea process that, but for the errors of counsel, there is a
             reasonable probability that the defendant would not have
             pleaded guilty, but would have insisted on going to trial.

Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky. 2001). Further, “the trial

court must evaluate whether errors by trial counsel significantly influenced the

defendant’s decision to plead guilty in a manner which gives the trial court reason

to doubt the voluntariness and validity of the plea.” Id. at 487.

             Therefore, our analysis necessarily begins with the voluntariness of

Hobson’s plea. The voluntariness of the plea is determined from the “totality of

the circumstances.” Rodriguez v. Commonwealth, 87 S.W.3d 8, 10 (Ky. 2002).

“Evaluating the totality of the circumstances surrounding the guilty plea is an

inherently factual inquiry which requires consideration of the accused’s demeanor,

background and experience, and whether the record reveals that the plea was




                                         -5-
voluntarily made.” Fegan v. Commonwealth, 566 S.W.3d 234, 237 (Ky. App.

2018) (internal quotation marks and citation omitted).

            The trial court conducted a plea colloquy pursuant to Boykin v.

Alabama, 395 U.S. 238 (1969). Hobson was alert, engaged, and well-spoken

during the plea colloquy. He admitted he had committed the crimes as stated in the

Commonwealth’s offer and that he understood he was waiving certain rights as

explained by the trial court. Hobson was asked numerous times about defense

counsel’s performance and possible defenses to the charges. To wit,

            TRIAL COURT: And did you discuss with your attorney
            what options you might have to defend yourself against
            these charges?

            HOBSON: Yes, I have.

            TRIAL COURT: And are you satisfied that you fully
            understand your legal situation and the effect of a felony
            guilty plea for you?

            HOBSON: Yes.

            Hobson further stated that he was not in any way influenced or forced

to plead guilty and acknowledged pleading guilty was in his best interest. The

following exchange also occurred:

            TRIAL COURT: Now if you chose to go to trial, your
            attorney would have a responsibility to investigate your
            case fully and to prepare it for trial. Your attorney
            reviews the Commonwealth’s evidence, gathers evidence
            for you including experts if needed, and researches
            defenses. Your attorney considers what evidence a jury

                                        -6-
             would likely see and hear and then advises you on the
             likely results of the trial. If you enter the guilty plea
             instead of going to trial, you’re telling me that you’re
             satisfied with your attorney’s work on this case; that your
             attorney has not failed to do anything that would make
             any difference to you in your decision to plead guilty,
             that you have no unspoken claims of innocence, and that
             this is your final decision to plead guilty. You cannot
             later change your mind and withdraw this guilty plea.
             Now, with all of this in mind, are you satisfied with the
             services of your attorney?

             HOBSON: Yes, I am.

             Other portions of the record also refute Hobson’s arguments to this

Court. On June 6, 2017, approximately three months prior to the entry of

Hobson’s guilty plea, a pretrial conference was held in conjunction with Hobson’s

motion to reduce bond. When the trial court asked if the matter needed to be set

for trial, defense counsel stated, “Your honor, there will be an evidentiary issue

that comes up prior to that that we’d like a separate hearing for and this goes to the

warrant that was executed on the date of his arrest.” Hobson was standing next to

defense counsel at the time, and also pointed out this statement in his original RCr

11.42 motion filed with the trial court. Although a suppression motion was not

filed prior to the date Hobson entered his guilty plea, this statement clearly goes

against Hobson’s assertions that trial counsel never advised him of or considered

the possibility of challenging the search warrant.




                                         -7-
            In considering the totality of circumstances surrounding Hobson’s

plea, we now turn to his background and experience at the time the guilty plea was

entered. The record before us shows that Hobson was on parole for at least one

other drug trafficking offense at the time he committed the crimes contained in the

indictment. The record before us also shows that Hobson has an extensive

criminal history in numerous states, including Kentucky, dating back to at least

1996. He is not a newcomer to our justice system and is, indeed, quite familiar

with it. Accordingly, we agree with the trial court that Hobson’s guilty plea was

knowingly, voluntarily, and intelligently made.

            Hobson claims that he would not have entered the guilty plea had trial

counsel advised him of what he argues are deficiencies in the search warrant. We

find this argument to be disingenuous. Hobson admitted guilt to one count of drug

trafficking that arose from an incident outside of the search warrant. This was a

Class C felony with a penalty range of five- to ten-years’ incarceration. However,

the penalty range on that charge alone would have become ten- to twenty-years’

incarceration if a jury found Hobson guilty of being a PFO. Hobson agreed to a

sentence of ten-years’ incarceration on all counts, which was the minimum he

would have served with the PFO enhancement on a single charge.

             In conclusion, the record before us shows that Hobson’s guilty plea

was entered knowingly, voluntarily, and intelligently. We find no errors by


                                        -8-
counsel in this regard. After careful review of the record below, we cannot say that

trial counsel made errors so serious that counsel’s performance fell outside the

wide range of professionally competent assistance. Bronk, 58 S.W.3d at 486-87.

Likewise, pursuant to RCr 11.42(5), Hobson was not entitled to an evidentiary

hearing. Stanford v. Commonwealth, 854 S.W.2d 742, 743 (Ky. 1993).

             For the foregoing reasons, the opinion and order of the Hardin Circuit

Court denying Hobson’s RCr 11.42 motion is affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Michael Hobson, pro se                    Daniel Cameron
West Liberty, Kentucky                    Attorney General of Kentucky

                                          Perry T. Ryan
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -9-